Citation Nr: 0739415	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-19 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from September 1976 to 
January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is part of the record.

The veteran submitted additional medical evidence at the time 
of the May 2007 Travel Board hearing.  The submission of such 
evidence was accompanied by a waiver of RO consideration 
executed by the veteran.  As such, submission of the evidence 
is automatically deemed as timely and is accepted for review 
by the Board.  See 38 C.F.R. § 20.1304(a).


FINDINGS OF FACT

1.  Evidence received since the April 1981 rating decision, 
which denied the claim for back pain is new and material and 
it raises a reasonable possibility of substantiating the 
claim for service connection for a back disorder.

2.  The veteran's current back disorder was not manifested 
during her active duty service, from September 1976 to 
January 1981, or within one year of discharge from active 
duty service and it was not caused by her service connected 
knee or foot disabilities.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for a back disorder has been submitted and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

2.  Service connection for a back disorder is not established 
on a direct or secondary basis.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A letter dated in April 2004 and provided to the 
appellant prior to the July 2004 rating decision on appeal 
satisfies the duty to notify provisions with respect to the 
claim for service connection for a back disorder as this 
letter discusses the criteria with respect to the appellant's 
claim.  Moreover, since the veteran's claim for service 
connection is reopened and denied, no disability rating or 
effective date will be assigned.  Therefore, there can be no 
possibility of prejudice to the appellant.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless.)

With respect to the duty to assist, the RO has obtained the 
veteran's service, VA, and private medical records, she has 
been afforded a VA examination in connection with her claim, 
she was afforded a hearing before the undersigned Veterans 
Law Judge, and she has submitted lay evidence in the form of 
her written communications.  

Accordingly, in this case, the RO has made all reasonable 
efforts to assist the veteran in the development of her 
claim.  While additional attempts to obtain information can 
always be undertaken, in light of the record, the Board finds 
that such an additional attempt, in light of the extensive 
efforts already performed in this case, can not be justified.  
The record, as a whole, is found to undermine the veteran's 
claim.  Thus, there being no other indication or allegation 
that additional relevant evidence remains outstanding, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of this claim.

Analysis

The April 1981 rating decision denied the veteran's claim for 
back pain.  The July 2004 rating decision and April 2005 
Statement of the Case appear to reflect that the RO 
adjudicated the issue of entitlement to service connection 
for a lumbar spine condition without addressing the threshold 
matter of new and material evidence.  Notwithstanding the RO 
adjudication, the Board itself must make a determination as 
to whether evidence is new and material before addressing the 
merits of a claim.  Barnett v. Brown, 8 Vet. App. 1 (1995) 
(citing 38 U.S.C. §§ 5108, 7104(b)).  Thus, the question as 
to whether the evidence before the Board is new and material 
as to this claim will be discussed below.

In this regard, it is noted that the veteran's subsequent 
claim for service connection for a back disorder is on the 
basis that such impairment is the result of her service 
connected disorders of the feet and knees rather than 
directly the result of in-service injury.  However, the Board 
observes that reliance upon a new etiological theory, in this 
case, the contention that a back disorder is secondary to 
service connected disorders, is insufficient to transform a 
claim that has been previously denied into a separate and 
distinct, or new, claim.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997).  The veteran is still required to present 
new and material evidence in support of her claim.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

At the time of the April 1981 denial, although there was 
evidence of treatment for back complaints in June 1978 in 
connection with acute gastritis, July 1979 in connection with 
constipation, and September 1980, during her period of active 
duty service, the veteran's November 1980 separation 
examination report notes a history of back pain since 
December 1979 but the examination report is silent with 
respect to clinical findings of back impairment.  The veteran 
was informed of this determination and of her right to 
appeal.  She did not appeal and the April 1981 decision 
became final.

Since that determination, the veteran has applied to reopen 
her claim for service connection for a back disorder.  The 
evidence submitted since the RO's April 1981 denial of the 
veteran's claim consists of her April 2004 request to reopen 
her claim, VA and private medical records reflecting 
treatment for back complaints, an April 2004 statement from a 
VA physician associate, a May 2004 report of VA back 
examination and opinion, and the veteran's May 2007 Travel 
Board hearing testimony.  

Based upon the reasons for the prior denial, the evidence now 
includes current findings of back impairment as well as an 
April 2004 opinion from a VA physician associate which states 
that the veteran's lumbar degenerative arthritis is more 
likely then not related to gait changes from lower extremity 
pain; thus, this evidence is new and material.  For the 
limited purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  Therefore, the 
veteran's claim is reopened.

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and Jones 
v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of 
"new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 1 
Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the veteran may have argued the merits of 
his claim before the Board, reviewed the 
[independent medical opinion], submitted additional 
evidence in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to ask the 
veteran if he objected to Board adjudication in the 
first instance.  [citations omitted].  
Alternatively, failing to make that inquiry of the 
veteran, the [Board] decision should, under 
Bernard, have explained, as part of its statement 
of reasons or bases, why there was no prejudice to 
the veteran from its adjudication of the claim on 
the merits without first remanding the matter to 
the RO.

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the veteran has been prejudiced thereby.  Bernard, 4 Vet. 
App. at 393.

In this case, over the history of her claim, the veteran has 
been provided with pertinent laws and regulations regarding 
service connection, the issue before the Board at this time. 
She has been given the opportunity to review the evidence of 
record and submit arguments in support of her claim.  The 
veteran has provided testimony on this issue and has reviewed 
all evidence before the Board at this time.  The veteran's 
arguments have focused squarely on the issue of service 
connection, not whether new and material evidence has been 
submitted.  Thus, the Board finds that the veteran would not 
be prejudiced by the adjudication of her claim at this time.  
Accordingly, there is no basis for an additional delay in the 
adjudication of this case and the Board will proceed with the 
adjudication of the claim of entitlement to service 
connection for a back disorder on a de novo basis.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice connected disease or 
injury that is proximately due to or the result of a service 
connected disease, will be service connected.  However, VA 
will not concede that a nonservice connected disease or 
injury was aggravated by a service connected disease or 
injury unless the baseline level of severity of the 
nonservice connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice 
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the claimant.  
38 U.S.C.A. § 5107(b).

As noted above, the veteran's service medical records reflect 
treatment for complaints of back pain; however, these were 
complaints of pain and were symptoms rather than the result 
of a diagnosed musculoskeletal disorder.  

Similarly, post service records include a September 1981 
report of Emergency Care and Treatment which notes a 48 hours 
history of low back pain with an assessment of viral 
syndrome.  Post service medical records reflect that the 
veteran did not seek treatment for low back complaints again 
until September 1998, over seventeen years after her 
discharge from active duty service.  These records do not 
provide a diagnosis for her complaints of low back pain.  
Thereafter, the veteran did not seek treatment for back 
complaints again until April 2004, when she reported a 
history of back pain for the last few months.  The assessment 
was lumbar facet syndrome and lumbar degenerative disc 
disease.  VA and private treatment records reflect that the 
veteran's current back impairment has been variously 
diagnosed as lumbar facet syndrome, lumbar degenerative disc 
disease, and Levoscoliosis of the thoracolumbar spine with 
arthrosis of L5-S1.  

An April 2004 statement from a physician assistant notes that 
the veteran has been under the care of this physician 
assistant and includes the opinion that her lumbar 
degenerative arthritis is more likely then not related to 
gait changes from lower extremity pain.

A May 2004 report of VA examination of the veteran's back 
reflects that the examiner reviewed the veteran's claims 
file, service medical records, and the April 2004 statement 
from the physician assistant.  It is noted that the veteran 
reported that she had a six month history of back pain.  
Based upon examination of the veteran, to include X-ray 
evaluation, the final diagnosis was levoscoliosis of 
thoracolumbar spine with arthrosis of L5-S1, with pain and 
painful motion, not service connected.  The examiner 
commented that the veteran's congenital back problem and pain 
of 1981, although worse now with arthrosis, is not caused by 
her knee problems and bunionectomies.  The examiner concluded 
that the veteran's back pain has been a separate issue.  Her 
chronic low back pain is not caused by her knees and feet.  

Upon consideration of the foregoing, the Board finds that the 
veteran has a current disability.  However, her service 
medical records are negative for any diagnosis of a back 
disorder (as noted above - she complained of symptoms of back 
pain and was treated for gastritis and constipation) and her 
initial diagnosis of a back disorder was not until April 
2004, approximately 23 years after her discharge from active 
duty service in January 1981.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Accordingly, based upon her service and post 
service medical records, the Board finds that service 
connection cannot be granted on a direct basis.

With respect to the assertion that the veteran's low back 
disorder is secondary to her service connected disorders of 
the knees and feet, the May 2004 VA examination report 
reflects that the veteran's claims file was reviewed and 
includes the opinion that her back pain has always been a 
separate issue and is not caused by her knees or feet.  
Therefore, service connection cannot be granted on a 
secondary basis.  This examination report is found to be 
entitled to great probative weight.

It is acknowledged that the April 2004 statement from the 
physician assistant includes the opinion that her lumbar 
degenerative arthritis is more likely then not related to 
gait changes from lower extremity pain.  However, in 
evaluating the probative value of competent medical evidence, 
the Court has stated that the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  It is not error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1994).

Accordingly, the Board finds that the VA examination opinion 
is more complete and thorough than the statement of the 
veteran's physician assistant.  The VA examination report was 
based upon a through review of the claims folder and the VA 
examiner offered a thorough discussion and extensive support 
for his opinion, which included consideration of the 
statement from the physician assistant.  In contrast, the 
opinion of the physician assistant is not based on a review 
of the veteran's medical history, consisting of the service, 
VA, and private treatment records.  Therefore, the Board 
finds that the opinion of the VA examiner is more probative 
than the statement of the physician assistant.  The Board 
also places greater probative value on the VA examination 
report, as this examination was performed by a medical doctor 
while the April 2004 opinion is from a physician's assistant.  

The Board has not overlooked the appellant's hearing 
testimony and written communications.  While lay witnesses 
are competent to describe experiences and symptoms that 
result therefrom, because laypersons are not trained in the 
field of medicine, they are not competent to provide opinions 
relating to the etiology of diseases.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements 
regarding the etiology of her back disorder are not probative 
evidence as to the issue on appeal.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
back disorder disability on either a direct basis or as 
secondary to a service connected disorder.  Thus, there is 
not such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  The appeal is denied.





ORDER

The appeal to reopen a claim of service connection for a back 
disorder is granted.

Service connection for a back disorder is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


